952 F.2d 406
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.BURLINGTON NORTHERN RAILROAD COMPANY, Plaintiff-Appellant,v.DEPARTMENT OF REVENUE OF THE STATE OF WASHINGTON, Defendant-Appellee.andWilliam R. Wilkerson, in his capacity as Director of theDepartment of the State of Washington, Defendant.
No. 91-35162.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1991.*Decided Dec. 17, 1991.

Before EUGENE A. WRIGHT, DAVID R. THOMPSON, T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Burlington Northern appeals the district court's denial of its motion for a preliminary injunction against collection of its 1989 taxes.   The railroad argues that the reference of its motion to a special master was improper and that the order should be vacated.   We vacate the order and remand for further proceedings for the reasons stated in our opinions in  Burlington Northern R.R. Co. v. Department of Revenue, 934 F.2d 1064 (9th Cir.1991) and Union Pacific R.R. Co. v. Department of Revenue, No. 91-35361, filed November 8, 1991.


3
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3